DETAILED ACTION
This Office Action is in response to communications sent 12/3/2021.
Applicant submitted proposed claim amendments on 12/3/2021.
Applicant proposes amending claims 1 and 8.
Applicant proposes canceling claims 2-4 and 9-11.
Applicant proposes adding new claims 25-31.
Applicant’s proposed claim amendments are entered by Examiner’s Amendment.
Claims 1, 5-8, 12-14, and 21-31 are allowable.

EXAMINER' S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Eric E. Silverman on 12/3/2021.

The application has been amended as follows: 
1.	(Currently amended)	A method of content effectiveness-based contentment delivery implemented on a content delivery system having one or more processors and one or more memories, the method comprising:
	delivering, by the content delivery system, a plurality of content pieces to one or more mobile devices in communication with the content delivery system;
	defining, by the content delivery system, an experimental unit associated with a subset of the plurality of content pieces distributed to the one or more mobile devices;

receiving, by the content delivery system, location information that defines the location of the at least one mobile device within a response area and during the experimental unit, the at least one mobile device being associated with a content recipient;
	based on the location information, determining, by the content delivery system, a response duration that defines an expected period of time for receipt of a response to a respective content piece of the delivered plurality of content pieces, the respective content piece being delivered to the at least one mobile device within the response area and during the experimental unit;
	obtaining content exposure data that specifies previous content pieces already presented in the response area within the experimental unit and previous content comparisons that indicate respective effectiveness data for the previous content pieces during the experimental unit;
	selecting, by the content delivery system, based on the at least one content comparison and the obtained content exposure data, a mobile content piece for delivery to the at least one mobile device within the response area, such that the selected mobile content piece was not evaluated in any of the previous content comparisons and is not identical to any of the previous content pieces; 
	 sending, by the content delivery system, the selected mobile content piece to the at least one mobile device during the experimental unit;
receiving response data indicative of one or more activities that occurred in the response area within the experimental unit and after the selected mobile content piece is sent to the at least one mobile device;
using, by the content delivery system, the response data to determine an effectiveness of the mobile content piece with respect to the response area during the experimental unit;
based on the response data and a time at which the response data is collected, forming, by the content delivery system, weighted response data; and 
determining, by the content delivery system, the effectiveness of the selected mobile content piece further based on the weighted response data.
2. (canceled)	
3. (canceled)	
4. (canceled)	
5.	The method of claim 1, further comprising:
identifying, by one of the content delivery system, within-location content presented via one or more displays located within the response area and during the experimental unit,
wherein selecting the mobile content piece comprises selecting, by the content delivery system, the mobile content piece to form a predetermined combination with the within-location content.
6.	The method of claim 1, further comprising: 
selecting, by the content delivery system, within-location content to be presented via one or more displays located within the response area and during the experimental unit, wherein the selected mobile content piece was not evaluated in any content comparison in which the within-location content was evaluated.
7.	The method of claim 1, further comprising: 

8. (Currently amended)	A content delivery system for content effectiveness-based content delivery, the content delivery system comprising:
	a communication interface;
a memory configured to store a plurality of content pieces; and
one or more processors in communication with the memory, the one or more processors being configured to:
send, via the communication interface, a plurality of content pieces to one or more mobile devices in communication with the content delivery system;
define an experimental unit associated with a subset of the plurality of content pieces distributed to the one or more mobile devices; 
receive, via the communication interface, from at least one mobile device of the one or more mobile devices, at least one content comparison that indicates an effectiveness of at least one content piece of the subset associated with the experimental unit;
receive, via the communication unit, location information that defines the location of the at least one mobile device within a response area and during the experimental unit, the at least one mobile device being associated with a content recipient;
	a content managing unit executing on the one or more processors and configured to select a mobile content piece from the plurality of content pieces, and 

retrieve content exposure data that specifies previous content pieces already presented in the response area within the experimental unit and previous content comparisons that indicate respective effectiveness data for the previous content pieces during the experimental unit;
select, based on the at least one content comparison and the obtained content exposure data, a mobile content piece for delivery to the at least one mobile device within the response area, such that the selected mobile content piece was not evaluated in any of the previous content comparisons and is not identical to any of the previous content pieces; 
send, via the communication interface, the selected mobile content piece to the at least one mobile device during the experimental unit
collect, via the communication interface, response data indicative of activities that occurred in the response area within the experimental unit and after the selected mobile content piece is sent to the at least one mobile device
use the response data to determine an effectiveness of the mobile content piece with respect to the response area during the experimental unit
form, based on the response data and a time at which the response data is collected, weighted response data; and
determine the effectiveness of the selected mobile content piece further based on the weighted response data.
9. (Canceled)	

10. (Canceled)	

11. (Canceled)	


12.	The content delivery system of claim 8, wherein the one or more processors are further configured to identify within-location content presented via one or more displays located within the response area and during the experimental unit, and
wherein to select the mobile content piece, the one or more processors are configured to form a predetermined combination with the within-location content.
13.	The content delivery system of claim 8, wherein the one or more processors are further configured to select within-location content to be presented via one or more displays located within the response area and during the experimental unit, wherein the selected mobile content piece was not evaluated in any content comparison in which the within-location content was evaluated.

21.	The method of claim 1, wherein defining the experimental unit comprises defining the experimental unit as a predetermined duration of time.
22.	The method of claim 1, wherein defining the experimental unit comprises defining the experimental unit as a duration of time taken for a predetermined level of activity to occur within the response area.
23. 	The content delivery system of claim 8, wherein to define the experimental unit, the one or more processors are configured to define the experimental unit as a predetermined duration of time.
24. 	The content delivery system of claim 8, wherein to define the experimental unit, the one or more processors are configured to define the experimental unit as a duration of time taken for a predetermined level of activity to occur within the response area.
25. (New)	A method of content effectiveness-based contentment delivery implemented on a content delivery system having one or more processors and one or more memories, the method comprising:
	delivering, by the content delivery system, a plurality of content pieces to one or more mobile devices in communication with the content delivery system;
	defining, by the content delivery system, an experimental unit associated with a subset of the plurality of content pieces distributed to the one or more mobile devices;

receiving, by the content delivery system, location information that defines the location of the at least one mobile device within a response area and during the experimental unit, the at least one mobile device being associated with a content recipient;
	based on the location information, determining, by the content delivery system, a response duration that defines an expected period of time for receipt of a response to a respective content piece of the delivered plurality of content pieces, the respective content piece being delivered to the at least one mobile device within the response area and during the experimental unit;
	obtaining content exposure data that specifies previous content pieces already presented in the response area within the experimental unit and previous content comparisons that indicate respective effectiveness data for the previous content pieces during the experimental unit;
	selecting, by the content delivery system, based on the at least one content comparison and the obtained content exposure data, a mobile content piece for delivery to the at least one mobile device within the response area, such that the selected mobile content piece was not evaluated in any of the previous content comparisons and is not identical to any of the previous content pieces; 
sending, by the content delivery system, the selected mobile content piece to the at least one mobile device during the experimental unit; and
identifying, by one of the content delivery system, within-location content presented via one or more displays located within the response area and during the experimental unit,

26. (New)	 The method of claim 25, wherein defining the experimental unit comprises defining the experimental unit as a duration of time taken for a predetermined level of activity to occur within the response area.
27. (New)	The method of claim 25, further comprising: 
selecting, by the content delivery system, within-location content to be presented via one or more displays located within the response area and during the experimental unit, wherein the selected mobile content piece was not evaluated in any content comparison in which the within-location content was evaluated.
28. (New)	The method of claim 25, further comprising: 
selecting, by the content delivery system, within-location content to be presented via one or more displays located within the response area and during the experimental unit, wherein the selected mobile content piece and the within-location content form a combination predetermined by the content delivery system.
29. (New)	The method of claim 25, further comprising:
receiving response data indicative of one or more activities that occurred in the response area within the experimental unit and after the selected mobile content piece is sent to the at least one mobile device.
30. (New)	The method of claim 29, further comprising:
using, by the content delivery system, the response data to determine an effectiveness of the mobile content piece with respect to the response area during the experimental unit.
31. (New)	The method of claim 30 further comprising:

determining, by the content delivery system, the effectiveness of the selected mobile content piece further based on the weighted response data.




Allowable Subject Matter
Claims 1, 5-8, 12-14, and 21-31 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Prior art(s) include:
CRINON 		 2013/0290095		USE OF LOCALIZED BROADCAST SIGNALS TO MODIFY MOBILE APPLICATION BEHAVIOR
Morales-Lema discloses a method for tracking advertisement effectiveness. First information associated with desired advertising information is broadcast from at least one of a plurality of fixed information nodes. A mobile unit receives the broadcast information and outputs the desired advertising information. An advertisement counter is started at the time of receipt of the broadcast information and presence information is broadcast from at least one of a plurality of fixed monitoring nodes over a restricted broadcast range, which at least one fixed monitoring node is disposed in a predetermined fixed physical proximity with a vendor location. The broadcast presence information is received at the mobile unit and a presence counter is started in response to receipt of the presence information. At the mobile unit loss of receipt of the broadcast presence information, the presence counter is stopped.

Claim 1 is allowed because the best prior art of record, Crinon, alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:

A method of content effectiveness-based contentment delivery implemented on a content delivery system having one or more processors and one or more memories, the method comprising:

delivering, by the content delivery system, a plurality of content pieces to one or more mobile devices in communication with the content delivery system;
defining, by the content delivery system, an experimental unit associated with a subset of the plurality of content pieces distributed to the one or more mobile devices;
receiving, by the content delivery system, from at least one mobile device of the one or more mobile devices, at least one content comparison that indicates an effectiveness of at least one content piece of the subset associated with the experimental unit;
receiving, by the content delivery system, location information that defines the location of the at least one mobile device within a response area and during the experimental unit, the at least one mobile device being associated with a content recipient;
based on the location information, determining, by the content delivery system, a response duration that defines an expected period of time for receipt of a response to a respective content piece of the delivered plurality of content pieces, the respective content piece being delivered to the at least one mobile device within the response area and during the experimental unit;
obtaining content exposure data that specifies previous content pieces already presented in the response area within the experimental unit and previous content comparisons that indicate respective effectiveness data for the previous content pieces during the experimental unit;
selecting, by the content delivery system, based on the at least one content comparison and the obtained content exposure data, a mobile content piece for delivery to the at least one mobile device within the response area, such that the selected mobile content piece was not evaluated in any of the previous content comparisons and is not identical to any of the previous content pieces; 
sending, by the content delivery system, the selected mobile content piece to the at least one mobile device during the experimental unit;
receiving response data indicative of one or more activities that occurred in the response area within the experimental unit and after the selected mobile content piece is sent to the at least one mobile device;

based on the response data and a time at which the response data is collected, forming, by the content delivery system, weighted response data; and 
determining, by the content delivery system, the effectiveness of the selected mobile content piece further based on the weighted response data..



Prior art Crinon teaches many of the limitations of the claim.  However, Crinon does not specifically disclose weighted response data, wherein that weighting is based on the time at which a data point occurs relative to the display of potentially confounding content (see Specification 7, II. 22-24; and Patent Board Decision, mailed 8/31/2021, pg. 6). When all of the steps of the invention as claimed are taken and considered together as a whole ordered combination, it would not have been considered obvious for one of ordinary skill in the art, at the time of filing, to have taken and combined them into a whole ordered combination as the invention is claimed.  Thus, the claimed invention is not considered to have been obvious in view of the obviousness analysis under §103, when the claimed invention is considered as a whole ordered combination, and is therefore determined to be allowable.

Independent claims 8 and 25 are allowable based on a similar rationale.  Dependent claims 5-7, 12-14, 21-24, and 26-31 are allowable based on the same rationale as the claims from which they depend.

The Examiner notes the Applicant's invention is directed to patent eligible subject matter under 35 U.S.C. §101. 
Under Step 2A Prong I of the §101 analysis, the claimed invention recited in the currently pending claims includes an abstract concept that, but for certain additional elements, are not meaningfully different than other similar claimed concepts which have been found by courts to be abstract ideas. This would include, in particular, those that fall within the “certain methods of organizing human activity” and/or “mental processes” groupings.  For instance, many of the steps of the limitations being claimed may be performed by a human in the mind or by using pen and paper.
However, under Step 2A Prong II of the §101 analysis, the claimed invention is considered to have been “practically applied.”  For instance, the claim recites additional elements and technical steps that do more than just generally link the use of a judicial exception to a particular technological environment or field of use, and are integral to the performance of the method and the invention itself.  Therefore, the invention as claimed is considered to have been “practically applied” under Step 2A Prong II of the §101 analysis.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G REINHARDT/Examiner, Art Unit 3682                                                                                                                                                                                                        /WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682